Title: To Alexander Hamilton from James McHenry, 11 April 1799
From: McHenry, James
To: Hamilton, Alexander


Sir
War Department11th. April 1799

The Secretary of the Treasury, has represented to me, in a letter dated the 20th. March ulto., that a Party of Troops, heretofore ordered, to be detached, to assist the Surveyor General in marking the Indian boundary line, conformably to the Treaty of Greenville, had utterly failed to cooperate, and that in consequence, the Northern line has been marked in no other manner, than the boundaries of Townships. I therefore enclose you, a copy of a letter, from me, to Brigadier General Wilkinson dated the 18th March 1797 advising him of a requisition by the Secretary of the Treasury, for a military escort, to cover the Surveyors while running the necessary lines, and requiring him, on the application of the Surveyor General, and information, when and where the Survey is to commence, to direct a suitable escort, instructed to assist, in marking the exterior line—also an extract from a letter, of General Wilkinson to me, dated the 25th April 1797 which shews, that he had taken preparatory measures, to comply with my orders. You will be pleased, at a convenient time, to ascertain, why the cooperation of the military thus ordered, and intended, did not take place, and make report to me accordingly.
As the marking of the boundary line, is yet incomplete and the Secretary of the Treasury, still thinks military assistance, and protection necessary, to complete it, you will as soon as possible, give directions, that an adequate party of the troops in the North Western Territory, shall attend, at such time and place as shall be pointed out, by the Surveyor General, to cover him, and his workmen, and to assist in marking, such parts of the boundary line, as he may direct.
Mr. Wolcott has been requested, to inform you, of the place, where it is most probable, the Troops will be wanted, to enable you to determine, from what post or place, it will be most convenient and proper, to draw the necessary escort.
I am Sir   with great respect   Your obedient servant

James McHenry
Alexander Hamilton EsqrMajor General of the Armiesof the United States.
